;    ‘.
                 OFFICE OF   ‘I-NE
                                 ATTORNEY    GENERAL   OF TEXAR
I
b                                   AUSTIN
    0-O.L(uuc




                    'Ytn+.lettero? Soptanber 10th advifbeethat thara
          madned an Ma8@enbd belanee in this had an August Sl*
          lW& and auk8 the optiion of this Departf#ent  an $0 whatbar
          this balahoe,,Pndertbs q'idbroxiths..ourmntapin'o~rlatlon
          to your dopa%?Qner&t,
                              may be ecf,Pended
                                              duringctho ourrant fisoal
          year to dafrap oxpaneer ineu?md in admiaisterl~ the Vital
          StatietioeAOt.
    Your quoutlon i8 uuwored lo.tho *imlativ~r   mo

1